internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-111008-01 date date number release date index number legend authority state date dear this letter is in response to your request on behalf of the authority for a ruling that the acting governor of the state may be treated as the applicable_elected_representative for the purpose of satisfying the public approval requirement of sec_147 of the internal_revenue_code facts and representations the governor of the state is the chief elected executive officer of the state the state constitution the constitution provides that in the event of a vacancy in the office of the governor the president of the state senate the senate serves as acting governor until a new governor is elected this provision of the constitution was approved by public referendum of the people of the state until a new governor is elected the president of the senate serves as acting governor only so long as he or she is the president of the senate the president of the senate is a senator elected by the people of a single district within the state he or she is voted into to the office of the president of the senate by a majority vote of the senate and may be removed from such office by a majority vote of the senate with or without cause the prior governor of the state left office mid-term creating a vacancy in the office of the governor the president of the senate was sworn in as acting governor the acting governor on date an election for the office of the governor is scheduled for the current calendar_year the authority is a constituted_authority of the state and is authorized under state law to issue bonds on behalf of the state the authority expects to issue an issue of qualified bonds within the meaning of sec_141 that is subject_to the public approval requirement of sec_147 the bonds the acting governor approved the bonds after a public hearing that was preceded by reasonable public notice law and analysis generally under sec_103 gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond that is not a qualified_bond within the meaning of sec_141 one of the requirements in sec_141 to be a qualified_bond is that the bond meets the applicable_requirements of each subsection of sec_147 sec_147 contains a public approval requirement sec_147 provides that a private_activity_bond will not be a qualified_bond unless such bond has been approved by the governmental_unit which issued such bond or on behalf of which such bond was issued sec_147 provides that an issue shall be treated as having been approved by any governmental_unit if such issue is approved by the applicable_elected_representative of such governmental_unit after a public hearing following reasonable public notice or if it is approved by voter referendum of such governmental_unit sec_147 provides that in general the term applicable_elected_representative means with respect to any governmental_unit i an elected legislative body of such unit or ii the chief elected executive officer the chief elected state legal officer of the executive branch or any other elected official of such unit designated for purposes of sec_147 by such chief elected executive officer or by state law the technical_and_miscellaneous_revenue_act_of_1988 p l added flush language to sec_147 to provide that if the office of any elected official described in subclause ii of that section is vacated and an individual is appointed by the chief elected executive officer of the governmental_unit and confirmed by the elected legislative body of such unit if any to serve the remaining term of the elected official the individual so appointed shall be treated as the elected official for such remaining term sec_5f e of the temporary regulations published prior to the amendment provides if an official popularly elected at-large by the voters of a governmental_unit is appointed or selected pursuant to state or local law to be the chief_executive_officer of the unit such official is deemed to be an elected chief_executive_officer for purposes of this section but for no longer than his tenure as an official elected at-large in this case the authority asks whether the approval of the bonds by the acting governor satisfies the requirement of sec_147 that bonds be approved by the applicable_elected_representative under state law the governor is the state’s chief elected executive officer the constitution provides that in the event of a vacancy in the office of the governor the president of the senate is the acting governor the president of the senate is elected by the senate the senate may remove with or without cause the president of the senate and thereby remove the acting governor while this mechanism does not precisely fit the parameters set forth in sec_147 we do not believe that distinctions between the manner in which the people of a state replace a chief elected executive officer that has vacated his or her office should control therefore the acting governor should be treated as the applicable_elected_representative for the purposes of sec_147 conclusion based on the representations made by the authority we conclude that the acting governor should be treated as the applicable_elected_representative of the state for the purposes of sec_147 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling except as expressly provided herein this ruling expresses no opinion as to whether the bonds will meet the requirements to qualify for tax exempt status under sec_103 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel exempt_organizations employment_tax government entities by bruce m serchuk senior technician reviewer tax exempt bond branch enclosure copy for sec_6110 purposes
